ACCEPTED
                                                                                     03-13-00025-CV
                                                                                             6655462
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               8/26/2015 10:19:57 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                            No. 03-13-00025-CV
                        In the Third Court of Appeals              FILED IN
                                                            3rd COURT OF APPEALS
                                Austin, Texas                    AUSTIN, TEXAS
                                                            8/26/2015 10:19:57 AM
                         Jerry Scarbrough, et al                JEFFREY D. KYLE
                                                                     Clerk
                               Appellant

                                      v.

                            Helen Purser, et al.
                                Appellee


         On Appeal from the 146th Judicial District Court of
                Bell County, Cause No. 236,117-B


           APPELLANTS’ UNOPPOSED MOTION FOR
           TIME TO BE ADDED TO ORAL ARGUMENT


TO THE HONORABLE COURT OF APPEALS:

     COME NOW, Jerry Scarbrough, Melissa Deaton, and Denise Steele

and file this brief requesting that the Court add ten minutes per side to the

oral argument of this Case. Appellants would show:

  1. This Motion is unopposed.

  2. Appellants are Jerry Scarbrough, Melissa Deaton and Denise Steele.
   3. Appellees are the Purser Family: Helen Purser, Bubba Purser, JoAnn

      Purser, Elizabeth Tipton, and Sue Purser Van Zanten.

   4. Oral Argument is currently set in Belton, Texas for October 22, 2015. The

      amount of time allotted is twenty minutes per side.

   5. Appellants seek to have the Court increase their argument time, and that of

      the Purser Family, to thirty minutes. The reason for this is the number of

      causes of action involved and the number of points of error briefed. The Court

      is asked to take notice that almost thirty points of error were briefed and not

      all points of error are identical for the three appellants or three appellees. If

      the Court increases time to thirty minutes a side, this will only provide a little

      over two minutes of discussion per point if the Court seeks discussion or has

      questions on only half the points.

                             CONCLUSION AND PRAYER

      This is an involved case with a 34 volume record, many causes of action, and

almost thirty points of error. Only twenty minutes of argument per side has been

allotted. Appellants seek more time.

      WHEREFORE, PREMISES CONSIDERED, Appellants ask this Court to

allow for thirty minutes argument per side and for such other relief as may be just.

                                               Respectfully submitted,

                                               ____/s/ MB CHIMENE__________
                                            THE CHIMENE LAW FIRM
                                            Michele Barber Chimene
                                            TBN 04207500
                                            2827 Linkwood Dr.
                                            Houston, TX. 77025
                                            PH 832 940-1471
                                            No fax available
                                            michelec@airmail.net

                       CERTIFICATE OF CONFERENCE

       On August 24, 2015, the undersigned contacted the law office of Daryl Moore,
counsel for Appellees to determine whether he was in opposition to this Motion. He
is not opposed as long as both sides get increased time.


                                            ______/s/ MB CHIMENE

                             CERTIFICATE OF SERVICE

      By my electronic signature, the undersigned certifies that she has served a
      copy of this Motion on Daryl L. Moore, daryl@heightslaw.com, JoAnn
      Storey,     storeyj@heightslaw.com,      and       Jack      R.      Crews,
      jackcrews@bcswlaw.com via ECF and/or email on this the 25th of August
      2015.
                                          _______/s/ MB CHIMENE________